Case 3:19-cv-00309-BJD-MCR Document 87 Filed 11/10/20 Page 1 of 8 PageID 814




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


KEITH LAVON COOPER, JR.,

                  Plaintiff,

v.                                             Case No. 3:19-cv-309-J-39MCR

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.

                 Defendants.
_______________________________

                                   ORDER
      Plaintiff, Keith Lavon Cooper, Jr., through counsel, filed a fourth

amended complaint on August 17, 2020 (Doc. 75; FAC). As more fully set forth

in the Court’s Order granting Defendants’ motions to dismiss Plaintiff’s third

amended complaint (Doc. 73; Order), Plaintiff’s claims arise out of an incident

that occurred on April 30, 2015, at the work camp at Baker Correctional

Center. See FAC ¶¶ 32, 72. According to Plaintiff, up to twenty-two other

inmates, who were associated with a prison gang called the “Cutthroats,” were

impermissibly granted access to Plaintiff’s housing unit where they beat

Plaintiff to unconsciousness in retribution for falling behind on extortion

payments demanded by the head of the Cutthroats, “the Terrorizer.” Id. ¶¶ 43-
Case 3:19-cv-00309-BJD-MCR Document 87 Filed 11/10/20 Page 2 of 8 PageID 815




45, 48, 62, 65-67, 72-74. Plaintiff alleges corrections officers and the Warden

could see the attack but did nothing to stop it. Id. ¶¶ 75-78.

      Defendants Corizon, Freeman, Bickerstaff, Burnett, Guitherman,

Massee, Phillips, Powell, Sailee, Saylor, and Stephen, in three separate

motions (Docs. 78, 79, 83), move to dismiss the claims against them. Plaintiff

has responded to the motions to dismiss (Docs. 81, 82, 85).

      Upon review, the Court finds Plaintiff has adequately resolved the

pleading deficiencies the Court identified in its Order granting Defendants’

motions to dismiss Plaintiff’s third amended complaint. First, the Court

previously found Plaintiff failed to state a claim for relief against Corizon

because Plaintiff did not identify a policy or custom that caused Plaintiff’s

injuries, nor did he allege a systemic deficiency in Corizon’s health care plan

for prisoners. See Order at 8-10. In Count III of his fourth amended complaint,

Plaintiff alleges Corizon acted pursuant to an “adopted official policy or a

longstanding practice or custom,” and he explicitly identifies thirteen allegedly

“unconstitutional customs, practices and/or policies” that contributed to or

caused his injuries. See FAC ¶¶ 130-40, 173-75, 179-85.

      Thus, Plaintiff’s fourth amended complaint sufficiently puts Corizon on

notice of the claim against it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order

                                        2
Case 3:19-cv-00309-BJD-MCR Document 87 Filed 11/10/20 Page 3 of 8 PageID 816




to ‘give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.’”). Plaintiff’s fourth amended complaint includes allegations

that, accepted as true, “raise a right to relief above the speculative level.” Id.

Plaintiff does not have to offer evidence or prove his claim in his complaint.

Accordingly, Corizon’s motion is due to be denied.

      Second, the Court previously found Plaintiff failed to state a claim

against Defendant Freeman because Plaintiff attributed no factual allegations

to Freeman and appeared to name Freeman solely in a supervisory capacity.

See Order at 16-17. In Counts I and II of his fourth amended complaint,

Plaintiff alleges Defendant Freeman had subjective knowledge that Plaintiff

was in danger (before the gang attack and during it) yet failed to take steps to

ensure Plaintiff’s safety, and because of Defendant Freeman’s failure, Plaintiff

suffered injuries. See FAC ¶¶ 21-31.

      Plaintiff alleges the following facts to support his conclusions: Defendant

Freeman knew about gang violence and contraband materials at Baker County

Correctional, id. ¶¶ 29-31; Defendant Freeman knew the Terrorizer had been

extorting payments from inmates, id. ¶ 46; Defendant Freeman knew that

another inmate was previously attacked and paralyzed by an inmate who did

not reside in but gained access to the injured inmate’s dorm, id. ¶ 93;

Defendant Freeman knew or should have known Plaintiff was attacked in the

days before the subject attack, and knew that inmates of other dorms were

                                        3
Case 3:19-cv-00309-BJD-MCR Document 87 Filed 11/10/20 Page 4 of 8 PageID 817




attempting to gain access to Plaintiff’s dorm to target him, id. ¶ 99; and

Defendant Freeman watched the gang-member-inmates attack Plaintiff

through closed circuit television, but did not intervene or hit the panic button

despite having had time to do so given the “length of the attack,” id. ¶¶ 78, 81.

Accepting these allegations as true, Plaintiff asserts a plausible Eighth

Amendment claim against Defendant Freeman. Because Plaintiff states a

plausible claim for relief against Defendant Freeman, Defendant Freeman is

not entitled to qualified immunity at this juncture, and his motion is due to be

denied.

      Finally, the Court previously found Plaintiff stated a plausible failure-

to-intervene claim against the officer-Defendants but directed Plaintiff to

clarify his purported failure-to-protect claim and the factual allegations

supporting his individual claims against the officers. See Order at 12. The

Court noted the following deficiencies, among others: a failure to explicitly

allege that the officers who observed prior attacks against Plaintiff were the

ones who impermissibly granted the gang-member-attackers access to

Plaintiff’s dorm, id. at 13-14; a failure to allege the officers knew gang violence

was rampant, that the Terrorizer had been extorting payments from Plaintiff

and had threatened him for falling behind on those payments, or that Plaintiff

had recently been attacked by gang members, id. at 14; and a failure to allege



                                        4
Case 3:19-cv-00309-BJD-MCR Document 87 Filed 11/10/20 Page 5 of 8 PageID 818




how each officer individually failed or refused to obtain medical treatment for

Plaintiff, id.

      In Counts I and II if his fourth amended complaint, Plaintiff has cured

the deficiencies with respect to the failure-to-protect and failure-to-intervene

claims.1 See FAC ¶¶ 29-31, 46, 52, 56-57, 60-64, 66-69, 71, 75-77, 79-80, 93, 97-

98. While Plaintiff “lumps” all Defendants together in paragraphs 152 and 162,

he incorporates by reference general factual allegations specifying what

conduct by each officer supports his claims. Plaintiff has done enough to put

the officer-Defendants on notice of the claims against them in Counts I and II.2

Accordingly, on that basis, the officer-Defendants are not entitled to qualified

immunity at this juncture, and their motion is due to be denied.3

      In his response to the officer-Defendants’ motion to dismiss (Doc. 85;

Officer Resp.), Plaintiff seeks leave to amend his complaint to cure any


      1  It appears Plaintiff does not intend to pursue a claim for deliberate
indifference to serious medical needs against the officer-Defendants. He
asserts such a claim in Count III, but the only Defendant to which that claim
is directed is Corizon. See FAC at 31.

      2To the extent these counts may be somewhat duplicative or redundant,
Defendants can explore and clarify the claims and facts supporting each claim
during discovery.

      3  The officer-Defendants’ assertion that a heightened pleading standard
applies when a qualified-immunity defense is raised misstates the law. See
Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010) (“Pleadings for § 1983 cases
involving defendants who are able to assert qualified immunity as a defense
shall . . . comply with the standards described in Iqbal.”).
                                       5
Case 3:19-cv-00309-BJD-MCR Document 87 Filed 11/10/20 Page 6 of 8 PageID 819




deficiencies. Plaintiff’s request is moot given the Court finds Defendants’

motion is due to be denied. The Court clarifies, however, that Plaintiff is

permitted to proceed against the officer-Defendants for their failure to protect

him from the April 30, 2015 attack, or for their failure to intervene during that

attack, as stated in Counts I and II. Confusingly, in Count III (a claim for

deliberate indifference to serious medical needs against Corizon), Plaintiff

addresses the officer-Defendants’ alleged conduct in two paragraphs. For

instance, Plaintiff says the officer-Defendants delayed treatment “for up to

three days” and ignored Plaintiff’s inability to walk or stand. See FAC ¶¶ 176,

177. And in his response to the officers’ motion, Plaintiff says he alleges facts

showing the officer-Defendants were deliberately indifferent to his serious

medical needs. See Officer Resp. at 13.

      It appears these allegations and argument were mistakenly retained

from prior versions of Plaintiff’s complaint and motion responses. In his fourth

amended complaint, Plaintiff names the officer-Defendants in Counts I and II

only, not in Count III. See FAC at 21-31. Indeed, Plaintiff states in his response

to Corizon’s motion (Doc. 81; Corizon Resp.) that “Corizon is the sole defendant

named in Count III of Plaintiff’s [f]ourth [a]mended [c]omplaint.” See Corizon

Resp. at 5.

      Even if Plaintiff intended to assert a claim against the officer-

Defendants for deliberate indifference to serious medical needs, Plaintiff’s own

                                        6
Case 3:19-cv-00309-BJD-MCR Document 87 Filed 11/10/20 Page 7 of 8 PageID 820




allegations belie any contention that the officer-Defendants ignored his

medical needs. Plaintiff alleges he was “taken to the medical unit and then air-

lifted to Shands Hospital” the day of the attack, April 30, 2015, after which he

returned to Baker Correctional for three days and then was transferred to

Taylor Correctional, where he exhibited problems walking. See FAC ¶¶ 101,

102, 109-13.

      The officer-Defendants, who worked at Baker Correctional, could not

have been responsible for Plaintiff’s housing conditions or medical care at a

different correctional facility. Moreover, to the extent Plaintiff received

constitutionally inadequate care during the three-day period between his

discharge from Shands and his transfer to Taylor Correctional, he does not

attribute factual allegations to the officer-Defendants that would permit the

reasonable inference they were responsible for such a violation. Id. ¶¶ 103-07.

For instance, Plaintiff does not allege the officer-Defendants saw him or

interacted with him during that three-day period. See id.

      Accordingly, it is now

      ORDERED:

      1.    Defendant Corizon’s motion to dismiss (Doc. 78) is DENIED.

      2.    Defendant Freeman’s motion to dismiss (Doc. 79) is DENIED.

      3.    Defendants Bickerstaff, Burnett, Guitherman, Massee, Phillips,

Powell, Sailee, Saylor, and Stephen’s motion to dismiss (Doc. 83) is DENIED.

                                       7
Case 3:19-cv-00309-BJD-MCR Document 87 Filed 11/10/20 Page 8 of 8 PageID 821




      4.   Defendants Corizon, Freeman, Bickerstaff, Burnett, Guitherman,

Massee, Phillips, Powell, Sailee, Saylor, and Stephen must answer Plaintiff’s

fourth amended complaint (Doc. 75) within twenty days of the date of this

Order.

      5.   Plaintiff’s motion to compel discovery (Doc. 74) is DENIED as

moot.

      6.   Plaintiff’s motion for an extension of the deadlines for expert

disclosure and discovery (Doc. 86) is GRANTED.

      7.   In light of the extension of some deadlines, the Court sua sponte

extends all deadlines in this. The Court will enter an amended case

management and scheduling order separately. The Court expects the parties

to adhere to the amended deadlines.

      DONE AND ORDERED at Jacksonville, Florida, this 10th day of

November 2020.




Jax-6
c:
Counsel of Record




                                      8
